Case 3:20-cv-01812-BEN-MSB Document 1 Filed 09/15/20 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Russell Handy, Esq., SBN 195058
 2     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       Chris Langer,                           Case No. '20CV1812 BEN MSB
11
                  Plaintiff,
12                                             Complaint For Damages And
          v.                                   Injunctive Relief For Violations
13                                             Of: Americans With Disabilities
       Ninaray, Inc., a California             Act; Unruh Civil Rights Act
14     Corporation; and Does 1-10,
15                Defendants.
16
17
             Plaintiff Chris Langer complains of Ninaray, Inc., a California
18
     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
19
20
       PARTIES:
21
       1. Plaintiff is a California resident with physical disabilities. He is a
22
     paraplegic who cannot walk and who uses a wheelchair for mobility. He has
23
     a specially equipped van with a ramp that deploys out of the passenger side of
24
     his van and he has a Disabled Person Parking Placard issued to him by the
25
     State of California.
26
       2. Defendant Ninaray, Inc. owned Auto Auction of San Diego located at
27
     or about 5801 Fairmount Avenue, Mission George Road, California, in June
28
     2020.

                                           1

     Complaint
Case 3:20-cv-01812-BEN-MSB Document 1 Filed 09/15/20 PageID.2 Page 2 of 7




 1     3. Defendant Ninaray, Inc. owns Auto Auction of San Diego located at or
 2   about 5801 Fairmount Avenue, San Diego, California, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein, including
 8   Does 1 through 10, inclusive, is responsible in some capacity for the events
 9   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
10   will seek leave to amend when the true names, capacities, connections, and
11   responsibilities of the Defendants and Does 1 through 10, inclusive, are
12   ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause of
19   action, arising from the same nucleus of operative facts and arising out of the
20   same transactions, is also brought under California’s Unruh Civil Rights Act,
21   which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to Auto Auction of San Diego in June 2020 to attend an
28   auction and to assess the business for compliance with the disability access


                                              2

     Complaint
Case 3:20-cv-01812-BEN-MSB Document 1 Filed 09/15/20 PageID.3 Page 3 of 7




 1   laws.
 2     9. Auto Auction of San Diego is a facility open to the public, a place of
 3   public accommodation, and a business establishment.
 4     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 5   to provide wheelchair accessible parking in conformance with the ADA
 6   Standards as it relates to wheelchair users like the plaintiff.
 7     11. Auto Auction of San Diego provides parking to its customers but fails
 8   to provide wheelchair accessible parking in conformance with the ADA
 9   Standards.
10     12. One problem that plaintiff encountered is that there were no accessible
11   parking spaces whatsoever in the parking lot serving Auto Auction of San
12   Diego.
13     13. Plaintiff believes that there are other features of the parking that likely
14   fail to comply with the ADA Standards and seeks to have fully compliant
15   parking available for wheelchair users.
16     14. On information and belief, the defendants currently fail to provide
17   wheelchair accessible parking.
18     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
19   personally encountered these barriers.
20     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
21   wheelchair accessible facilities. By failing to provide accessible facilities, the
22   defendants denied the plaintiff full and equal access.
23     17. The failure to provide accessible facilities created difficulty and
24   discomfort for the Plaintiff.
25     18. Even though the plaintiff did not confront the barrier, on information
26   and belief the defendants currently fail to provide wheelchair accessible paths
27   of travel. There are steps leading to the office entrance. Plaintiff seeks to have
28   these barriers removed as they relate to and impact his disability.


                                              3

     Complaint
Case 3:20-cv-01812-BEN-MSB Document 1 Filed 09/15/20 PageID.4 Page 4 of 7




 1     19. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     20. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in
 7   fact, these barriers are readily achievable to remove. Moreover, there are
 8   numerous alternative accommodations that could be made to provide a greater
 9   level of access if complete removal were not achievable.
10     21. Plaintiff will return to Auto Auction of San Diego to avail himself of its
11   goods or services and to determine compliance with the disability access laws
12   once it is represented to him that Auto Auction of San Diego and its facilities
13   are accessible. Plaintiff is currently deterred from doing so because of his
14   knowledge of the existing barriers and his uncertainty about the existence of
15   yet other barriers on the site. If the barriers are not removed, the plaintiff will
16   face unlawful and discriminatory barriers again.
17     22. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff
20   will amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27
28


                                              4

     Complaint
Case 3:20-cv-01812-BEN-MSB Document 1 Filed 09/15/20 PageID.5 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,   facilities,   privileges,     advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to
25                the maximum extent feasible, the path of travel to the altered area
26                and the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                            5

     Complaint
Case 3:20-cv-01812-BEN-MSB Document 1 Filed 09/15/20 PageID.6 Page 6 of 7




 1     25. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     26. Here, accessible parking has not been provided in conformance with
 4   the ADA Standards.
 5     27. When a business provides paths of travel, it must provide accessible
 6   paths of travel.
 7     28. Here, accessible paths of travel have not been provided in conformance
 8   with the ADA Standards.
 9     29. The Safe Harbor provisions of the 2010 Standards are not applicable
10   here because the conditions challenged in this lawsuit do not comply with the
11   1991 Standards.
12     30. A public accommodation must maintain in operable working condition
13   those features of its facilities and equipment that are required to be readily
14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15     31. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
19   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
20   (Cal. Civ. Code § 51-53.)
21     32. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     33. The Unruh Act provides that a violation of the ADA is a violation of


                                             6

     Complaint
Case 3:20-cv-01812-BEN-MSB Document 1 Filed 09/15/20 PageID.7 Page 7 of 7




 1   the Unruh Act. Cal. Civ. Code, § 51(f).
 2     34. Defendants’ acts and omissions, as herein alleged, have violated the
 3   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
 4   Plaintiff’s rights to full and equal use of the accommodations, advantages,
 5   facilities, privileges, or services offered.
 6     35. Because the violation of the Unruh Civil Rights Act resulted in
 7   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
 8   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
 9   55.56(a)-(c).)
10
11          PRAYER:
12          Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14       1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18       2. Damages under the Unruh Civil Rights Act, which provides for actual
19   damages and a statutory minimum of $4,000 for each offense.
20       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
     Dated: September 6, 2020           CENTER FOR DISABILITY ACCESS
23
24
                                        By:
25
26
                                        ____________________________________
27
                                               Russell Handy, Esq.
28                                             Attorney for plaintiff


                                              7

     Complaint
